ClaRKSON, J.
The defendants contend that the order of the board of county commissioners was “in accordance with the authority Tested in said board by the special acts of the Legislature of North Carolina, constituting road laws for said county, and appearing in chapter 259, Public Laws 1907, and chapter 46, Public Laws 1913.” The reference to chapter 46, Public Laws 1913, should be, and was intended to be, “Public-Local Laws of North Carolina, Session 1913.” It will be noted that the repealing clause in the 1913 act says: “That chapter 259 of the Public Law^s of 1907 and.all the laws and clauses of law in conflict with -this act are hereby repealed.”
The road acts, before mentioned, and the subsequent road acts for Lenoir County, were intended to make a more efficient system of roads for the county, better maintenance and more permanent construction. Chapter 391, Public-Local Laws 1919 (repeals chapter 46, Public-Local Laws 1913 and amendatory acts “only in so far as the same are modified by and inconsistent with this act”) provided for a $2,000,000 bond issue to be voted by the people, and created a highway commission for the purpose of expending this money “for the purpose of building and constructing its public roads, highways and thoroughfares of durable materials and in permanent manner,” etc. This highway commission was to exist until the proceeds of the sale of the bonds, etc., under the act were expended in building hard-surfaced and dependable roads and permanent bridges. The people voted for these bonds, and Public-Local Laws, chapter 119, Laws 1921, and chapter 24, Extra Session 1921, validated and legalized the issue to cure certain irregularities, and for other purposes. Public-Local Laws, chapter 466, Laws 1921, designated the hard-surfaced roads to be constructed. Chapter 458 provided certain districts, five, and each to select a county commissioner. Lenoir County, from these constructive' acts, was one of the forerunners of hard-surfaced, durable county roads and maintenance of same in North Carolina.
From a careful examination of the road acts of Lenoir County, the only authority we can find for locating new roads is set forth in Public-Local Laws 1913, ch. 46, sec. 13, which is as follows:
“That, subject to the approval of the said board, the county superintendent of roads and the patrol supervisor are hereby empowered to locate or change any part of the public roads of Lenoir County, when in their opinion the same would be advantageous to the public; and when any person or persons on whose land the new road or a part thereof is to be located claims damages therefor, and within sixty days files a petition before the said board asking for a jury to assess such damages, the said .board, within not less than twenty days nor more than sixty days after the completion of the said road, shall order a jury of three *498disinterested freeholders to be summoned by the sheriff or constable as provided by law, who shall give said landowner, or his local representatives, forty-eight hours notice of the time and place when and where the said jury will meet to assess the damages; and the said jury, being duly sworn, in considering the question of damages shall also take into consideration the benefit to the owner of the land, and if such benefit shall be considered equal to or greater than the damages sustained, then the jury shall so declare, and shall in any event report in writing its findings to the board of commissioners for revision or confirmation: Provided, that if the said landowners be nonresidents of the county and have no local representative, it shall be deemed sufficient service of such notice for the sheriff or constable to forward by mail a written notice of the purpose, time, and place of such meeting of said jury to the last known post-office address of such landowner seven days in advance of such meeting, and also to post a notice for seven days at the courthouse door in said county.”
This section provides a method of locating new roads. The method provided must be substantially followed.
“Where the owner of land seeks to recover damages for the injury resulting from the location of a railroad on his land, he must pursue the remedy prescribed by the charter of the railroad company, as this statutory provision takes away by implication the common-law remedy by action of trespass on the case.” McIntire v. R. R., 67 N. C., 278. See S. v. Lyle, 100 N. C., 503; R. R. v. McCaskill, 94 N. C., 746; Allen v. R. R., 102 N. C., 381. Where the Legislature has prescribed a method of procedure, the statute on the subject must ordinarily be followed. Proctor v. Comrs., 182 N. C., 59.
“It is the accepted principle, declared and upheld in numerous decisions with us, that courts may not interfere in a given case with the exercise of discretionary powers conferred on these local administrative boards for the public welfare, unless their action is so clearly unreasonable as to amount to an oppressive and manifest abuse of their discretion.” Lee v. Waynesville, 184 N. C., 568, citing Dula v. School Trustees, 177 N. C., 426-431; Crotts v. Winston-Salem, 170 N. C., 24; Newton v. School Committee, 158 N. C., 186-188; Jeffress v. Greenville, 154 N. C., 490; Rosenthal v. Goldsboro, 149 N. C., 128; Small v. Edenton, 146 N. C., 527; Ward v. Comrs., 146 N. C., 534; Durham v. Bigsbee, 141 N. C., 128; Tate v. Greensboro, 114 N. C., 392; Brodnax v. Groom, 64 N. C., 244. See, also, Cotton Mills v. Comrs., 184 N. C., 227, and Edwards v. Comrs., 170 N. C., 448.
From a careful reading of section 13 of the Road Act, supra, the method to locate any road in Lenoir County is as follows:
(1) The county superintendent of roads and the patrol supervisor are empowered to locate the public road, when in their opinion the same *499would be advantageous to tbe public. A report to tbis effect should be made to tbe Board of County Commissioners of Lenoir County. Tbe commissioners can approve or • disapprove tbe location. If tbe location is approved, then,
(2) Tbe person or persons on whose land the new road, or a part thereof, is to be located claims damages therefor shall, within 60 days, file a petition before tbe said board asking for a jury to assess such damages. After tbe completion of tbe road, tbe board'shall order a jury, etc. Tbe board shall then proceed, as set forth in said section, and act.
■ We think tbe method provided in tbe act requires no notice to tbe landowner when tbe road is first located. Tbe county superintendent of roads and tbe patrol supervisor have tbe power to locate tbe public road (subject to tbe approval or disapproval of. tbe board of county commissioners), or to take a surveyor, or other person or persons, if they see fit, and do what is necessary for tbe purpose of locating tbe road. Tbe going on tbe land by the' employed agents of tbe county and locating the road is sufficient notice. It can hardly be conceived that in public matters of tbis kind those who are clothed with authority should not in tbis, and all other public matters, act with courtesy in carrying out tbe governmental right. It is frequently a perplexing problem to tell bow far tbe individual has to yield bis personal and property rights for tbe • common good. Sometimes in carrying out tbe idea of tbe “greatest good to tbe greatest number,” when it strikes tbe individual as to bis own personal or property rights being affected, be would rather tbe application be applied to bis neighbor. Tbe taking of private property for public use by paying just compensation is a part of tbe fundamental right that tbe legislative branch of tbe government can grant to a county or other agencies. Tbe present act should be carefully administered as it goes as far as any act of tbis kind; and, while it makes for efficiency, tbe individual is affected and bis rights should be carefully guarded.
“Notwithstanding there is no clause in tbe Constitution of North Carolina which expressly prohibits private property from being taken for public use without compensation; and although tbe clause to that effect in tbe Constitution of tbe United States applies only to acts by tbe United States, and not to tbe government of tbe State, S. v. Newsom, 5 Iredell (27 N. C., 250), yet tbe principle is so grounded in natural equity that it has never been denied to be a part of tbe law of North Carolina.” Johnston v. Rankin, 70 N. C., 555; S. v. Lyle, 100 N. C., 497.
Under tbe special statute for Lenoir County tbe “person or persons on whose land tbe new road or a part thereof is to be located claims *500damages therefor and within 60 days files a petition before the said board asking for a jury to assess such damages.” This claim must be made within the statutory time. R. R. v. McCaskill, supra; Dayton v. Asheville, 185 N. C., 12.
“On the back of the telegraph blank was the usual requirement that any claim for damages must be presented to the company in writing within sixty days after filing the message. This regulation has been held reasonable and valid in Sherrill v. Tel. Co., 109 N. C., 527, and has been often approved since.” Bennett v. Tel. Co., 168 N. C., 498. The State Highway Act allows 60 days. Road Commission v. State Highway Commission, 185 N. C., 56.
The assessment of damages after the road is located is well settled in this State. McIntire v. R. R., sufra; R. R. v. McCaskill, supra; S. v. MeIver, 88 N.. C., 690. Notice need not be given the owner unless required by the statute, as to entry on land- — notice must be given as to assessment of damages. S. v. Jones, 139 N. C., 616; Durham v. Rigsbee, 141 N. C., 131; Kinston v. Loftin, 149 N. C., 255; Jennings v. Highway Com., 183 N. C., 68; 2d Lewis’ Eminent Dom., sec. 66.
The powers that can be granted to local governmental agencies unless restrained by constitutional prohibition are broad and comprehensive. The powers when granted should be exercised with care and caution.
“Unless prohibited by the Constitution, the power of the State to appropriate private property to public use extends to every species of property within its territorial jurisdiction, and where a public-local act creates a county highway district and gives to it, broadly and without restriction, the right to condemn private property for highway purposes, the power so given will include dwelling-houses, trees .and yards of the owner of land lying upon the roadway, unless such power is excluded under general or other State laws applicable.” Clifton v. Duflin Highway Commission, 183 N. C., 211; Gunter v. Town of Sanford, ante, 452.
From the record the statute, Public-Local Laws of 1913, ch. 46, has not been substantially complied with. This cause is remanded to the end that the county superintendent of roads of Lenoir County and the patrol supervisor locate the road as pointed out in this opinion, and the procedure be as herein indicated. That the order in the record signed by the court below restraining and enjoining W. N. Parks continue in force in accordance with the order. That the cost in this cause be equally divided between the parties plaintiff and defendant. As herein modified, judgment is affirmed.
Modified and affirmed.